Case 2:20-cv-00040-JRG-RSP Document 29-1 Filed 08/13/20 Page 1 of 1 PageID #: 360



                        I​N THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION


  TACTUS TECHNOLOGIES, LLC,                       §
                                                  §       Case No. 2:20-cv-00040-JRG-RSP
  Plaintiff,                                      §
                                                  §       JURY TRIAL DEMANDED
  v.                                              §
                                                  §
  HMD GLOBAL OY​,                                 §
                                                  §
  Defendant.                                      §


        ORDER GRANTING JOINT MOTION TO WITHDRAW MOTION TO DISMISS
       FOR INSUFFICIENT SERVICE AND FOR EXTENSION OF TIME TO RESPOND

          The Court ​GRANTS​ the Joint Motion to Withdraw Motion to Dismiss for Insufficient

  Process, Insufficient Service of Process, and Lack of Personal Jurisdiction (Docket No. 6) and

  For Extension of Time to Respond. The Court therefore ​ORDERS​ as follows:

          1.     The Motion to Dismiss for Insufficient Process, Insufficient Service of Process,

  and Lack of Personal Jurisdiction (Docket No. 6) is denied as moot.

          2.     Defendant shall respond to Plaintiff’s Complaint by September 21, 2020.
